JOURNAL ENTRY AND OPINION
{¶ 1} Timothy Richards seeks a writ of mandamus to compel Judge Nancy A. Fuerst to issue a ruling on his motion to reconsider defendant's motion to dismiss pursuant to defendant's statutory speedy trial rights under R.C. 2945.71-73" filed in the underlying action of State v.Richards, Cuyahoga County Court of Common Pleas Case No. CR-390487. Judge Fuerst has filed a motion for summary judgment.
 {¶ 2} Attached to the Judge's motion is a copy of a judgment entry, journalized on August 19, 2002, which demonstrated she had ruled on the motion. The complaint for a writ of mandamus is thus moot. Stateex rel. Snider v. Stapelton (1992), 65 Ohio St.3d 40, 600 N.E.2d 240;State ex rel. Richard v. Wells (1992), 64 Ohio St.3d 76, 591 N.E.2d 1240.
 {¶ 3} Accordingly, we grant Judge Fuerst's motion for summary judgment. Costs to Richards. It is further ordered that the Clerk of the Eighth District Court of Appeals, pursuant to Civ.R. 58(B), shall serve upon all parties notice of this judgment and date of entry.
Writ denied.
ANNE L. KILBANE, J. CONCURS COLLEEN CONWAY COONEY, J. CONCURS.